Citation Nr: 1301127	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-03 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an acquired psychiatric disorder to include paranoid schizophrenia, major depression, a depressive disorder, and a not otherwise specified psychotic disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from May 1993 to January 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Chicago, Illinois, Regional Office (RO) which, in pertinent part, denied service connection for depression.  

The Board has reframed the issue of service connection for depression as entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia, major depression, a depressive disorder, and a not otherwise specified psychotic disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for a chronic acquired psychiatric disorder is warranted as the claimed disability was initially manifested during active service.  He contends that the depression and suicidal ideations exhibited during active service were initial manifestations of his chronic acquired psychiatric disorder.  

The clinical record appears to be in conflict as to the nature and etiology of the Veteran's chronic psychiatric disability.  The Veteran's service treatment records convey that he was seen for depression and suicidal thoughts in December 1994.  An assessments of "[rule out] depression / suicidal ideations" and diagnoses of an "occupational problem" and a "personality disorder, not otherwise specified, severe, with antisocial and narcissistic traits" were advanced.  The report of the Veteran's January 1995 physical examination for service separation states that the Veteran was diagnosed with a not otherwise specified personality disorder."  A July 1999 private psychiatric evaluation notes that assessments of dysthymia, "rule out major depression," and a not otherwise specified psychotic disorder were advanced.  The report of a June 2007 VA examination for compensation purposes relates that the Veteran was diagnosed with no Axis I disorder and a not otherwise specified personality disorder with schizotypal and schizoid features.  The examiner commented that "it is less likely than not that major depression and anxiety noted in his Social Security statement of 9/03 are related to his in-service suicidal ideation that was precipitated by his failure to adapt."  An August 2012 written statement from R. Wolff, M.D., relates that: the Veteran was diagnosed with "overt paranoid schizophrenia and severe cognitive impairment;" his schizophrenia was "clearly evident in 2003;" and "it is almost certain that prodromal symptoms were manifested throughout his service in the Navy."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the conflicting medical evidence and the complexity of the issues raised, the Board finds that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation from Dr. Wolff is not of record.  In a June 2009 Authorization and Consent to Release Information to the VA (VA Form 21-4142), the Veteran reported that he had received treatment for depression at the Danville, Illinois, VA medical facility in February 2009.  Clinical documentation of the cited VA treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic psychiatric disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact R. Wolff, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided at the Danville, Illinois, VA medical facility in February 2009.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the current nature and etiology of his chronic psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is related to the Veteran's inservice complaints of depression and suicidal ideation; or otherwise originated during active service.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this Remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).   

